Order unanimously modified on the law and as modified affirmed without costs, and matter remitted to Allegany County Family Court for further proceedings, in accordance with the following memorandum: Upon a petition filed by the Allegany County Department of Social Services for an order adjudicating the infant Rosa B. a permanently neglected child and committing guardianship and custody of the child to the agency, a fact-finding hearing was commenced on August 26, 1988. Thereafter, by order entered October 3, 1988, Family Court found the child to be permanently neglected, awarded custody and guardianship of the child to petitioner, and terminated respondent’s parental rights. Respondent appeals.
Family Court’s finding of permanent neglect is fully supported in the record and must be affirmed. The order must *1153otherwise be vacated, however, because the court failed to hold a dispositional hearing as required by the Family Court Act (see, Family Ct Act §§ 623, 625, 631; see, Matter of Maupin, 79 AD2d 1090). It does not appear that the parties agreed to dispense with the dispositional hearing and, absent consent, the requirement to hold a dispositional hearing may not be circumvented (see, Family Ct Act § 625 [a]; Matter of Loretta OO., 114 AD2d 648, 650; Matter of Amber W., 105 AD2d 888). (Appeal from order of Allegany County Family Court, Sprague, J.—permanent neglect.) Present—Dillon, P. J., Callahan, Denman, Balio and Davis, JJ.